DETAILED ACTION

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

Election of species is required under 35 U.S.C. 121, since the instant claims contain the following species that are patentably distinct: 
	Species 1 [claims 1-3, 10, 11, 13, 14] drawn to an apparatus having the structure set forth in claims 1 and 10, and further comprising a channel configured as recited.  
	Species 2 [claims 1, 4, 7,10, 16, 19] drawn to an apparatus having the structure set forth in claims 1 and 10, where the sealing film must comprise a light absorbing material as recited. 
	Species 3 [claims 1, 5,10, 17] drawn to an apparatus having the structure set forth in claims 1 and 10, and further comprising a high refractive index material disposed outside of the transparent block for internal reflection of light from an excitation LED. 
	Species 4 [claims 1, 6, 10, 18] drawn to an apparatus having the structure set forth in claims 1 and 10, and further comprising a first filter and a second filter, configured as recited. 

	Species 6 [claims 10, 12] drawn to an apparatus having the structure set forth in claim 10, where the intrusion(s) must be a pillar array. 
	Species 7 [claims 10, 12] drawn to an apparatus having the structure set forth in claim 10, where the intrusion(s) must be a grating, photonic crystal. 
	Species 8 [claims 10, 12] drawn to an apparatus having the structure set forth in claim 10, where the intrusion(s) must be a hemi-sphere. 
	Species 9 [claims 10, 15] drawn to an apparatus having the structure set forth in claim 10, where the light source must be configured such that an emission wavelength of the light source does not overlap with an excitation wavelength of a fluorescent dye used for real-time detection of nucleic acids. 
	The species are independent or distinct due to the recognized divergent subject matter based on the current record. Additionally, there would be a serious search and examination burden if the election was not required, since the examination of each of the above identified species would require a separate non-overlapping search involving a different search strategy, terms, queries and reasoning, presenting significant and undue search and examination burden. 
Applicant is required to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is advised that a reply to this requirement must include an identification of the invention / species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  
Should Applicant traverse on the grounds that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
NOTE that where Applicant elects a species and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798